Citation Nr: 0321312	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-03 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
corneal dystrophy.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2000 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein it was determined that new and 
material evidence had not been submitted that would serve to 
reopen a previously-denied claim for service connection for 
corneal dystrophy.  This appeal ensued.


FINDINGS OF FACT

1.  Service connection for corneal dystrophy was denied by 
the RO in July 1995.  The veteran was notified of that 
decision, and of appellate rights and procedures, but did not 
perfect his appeal within the time therefor.

2.  The evidence submitted since July 1995 is not new, and 
does not serve to reopen the veteran's claim for service 
connection for corneal dystrophy.


CONCLUSIONS OF LAW

1.  A July 1995 rating decision, whereby service connection 
for corneal dystrophy was denied, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since July 1995 is not new and 
material, and the veteran's claim for service connection for 
corneal dystrophy has not been reopened.  38 U.S.C.A. 
§§ 5108, 5121(a) (West 2002); 38 C.F.R. § 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA, however, is by statute expressly deemed 
not to apply to claims pertaining to the submittal of new and 
material evidence that had been pending as of August 29, 
2001, such as the instant claim.  Accordingly, application of 
the VCAA with regard to the specific question currently 
before the Board need not be discussed further.

II.  Whether New and Material Evidence has been Submitted to 
Reopen 
a Claim of Service Connection for Corneal Dystrophy

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new, after it ensures that its duty to 
assist has been fulfilled.

In the instant case, service connection for corneal dystrophy 
was denied by the RO in July 1995, following review of 
evidence that included the report of the veteran's service 
separation examination, VA medical records dated between 1992 
and 1995, and a private medical record dated in May 1995.  
The RO noted that defective vision that was recorded on the 
report of the separation examination was not related to the 
current corneal dystrophy indicated on the post-service 
medical evidence.  The RO also noted that, while complete 
service medical records were not available, the report of the 
separation examination did not reference any injury or 
disease of the eye, and that chronicity and continuity of the 
corneal condition was not shown in service, nor shortly 
thereafter according to information provided by the veteran.

The veteran was notified of the RO's decision, and of 
appellate rights and procedures, by means of a letter dated 
July 18, 1995.  The record does not reflect that the veteran 
indicated disagreement with that decision within the one-year 
time period therefor.  The July 1995 rating decision, 
accordingly, is final and, as discussed above, can only be 
reopened upon the receipt by VA of evidence that is both new 
and material.

The evidence associated with the veteran's claims folder 
subsequent to July 1995 with regard to an eye disability 
consists primarily of private medial records pertaining to 
disabilities other than eye impairment, and VA medical 
records dated between 1982 and 2003 reflecting treatment 
accorded the veteran for various medical problems, to include 
corneal dystrophy.  While this evidence is new, in the sense 
that it had not previously been associated with the claims 
folder, it is not new in the sense of providing new 
information.  The fact that an eye disability, characterized 
as corneal dystrophy, was manifested had been before the RO 
at the time it rendered its July 1995 decision.  The 
additional evidence, which does not demonstrate the presence 
of inservice corneal dystrophy, nor of any nexus between 
service and the post-service manifestation of that 
disability, is merely cumulative in nature, and does not 
present information that had not been known by VA in July 
1995.

In brief, the evidence submitted since July 1995 with regard 
to a claim of service connection for corneal dystrophy is not 
new; the question of materiality, in fact, need not even be 
addressed.  The Board accordingly finds that the veteran's 
claim of entitlement to service connection for corneal 
dystrophy has not been reopened.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
corneal dystrophy has not been reopened.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

